Citation Nr: 0714797	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-03 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment on 
April 24, 2001, at Parrish Medical Center and on June 6, 
2001, at Florida Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in September 2001 and 
October 2001 of the Department of Veterans Affairs Medical 
Center (VAMC) in Tampa, Florida.

In June 2003, the veteran canceled the hearing scheduled in 
connection with his claim and indicated that he did not 
desire to reschedule the hearing.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses due to 
treatment on April 24, 2001, at Parrish Medical Center for 
emergency room care for acute bronchitis.

2.  The veteran incurred private medical expenses due to 
treatment on June 6, 2001, at Florida Hospital for emergency 
room care for infective otitis externa.

3.  VA payment or reimbursement of the cost of the private 
medical care provided April 24, 2001, and June 6, 2001, was 
not authorized prior to the veteran undergoing that care.

4.  The veteran's service-connected, paranoid schizophrenia, 
has been rated as 100 percent disabling since October 1980.  

5.  The most persuasive evidence establishes that the private 
medical care provided April 24, 2001, and June 6, 2001, was 
not for a medical emergency of such nature that delay would 
have been hazardous to life or health.  

6.  At the time of treatment, VA facilities were not shown to 
be unavailable.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical services provided on April 24, 2001, and June 6, 
2001, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R. §§ 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in July 2002.

II. Reimbursement of Medical Unauthorized Expenses

The appellant is seeking entitlement to payment or 
reimbursement from VA of medical expenses incurred by him at 
Parrish Medical Center on April 24, 2001, and at Florida 
Hospital on June 6, 2001.  On April 24, 2001, the veteran 
presented at Parrish Medical Center emergency room with 
complaints of fever, cough, and chest heaviness.  The 
diagnosis was acute bronchitis.  He reported his insurer as 
the Brevard County Outpatient VA Clinic.  He was examined, 
given some handout instructions, and discharged about 2 hours 
later.  On June 6, 2001, he reported to the Florida Hospital 
emergency room with complaints of earache, ear discharge and 
hearing loss for the past five days.  The diagnosis was acute 
otitis externa right ear.  The veteran was treated and sent 
home within 2 hours of his admission.  

The record does not reflect that VA payment or reimbursement 
of the cost of the private medical care provided on either 
day was authorized prior to the veteran undergoing that care.  
The veteran urges that through a telephone communication with 
Tampa VA personnel he obtained permission to go to Parrish 
Medical Center the day before he went there.  There is no 
documentation of this communication.  

The veteran has been billed for these episodes of treatment, 
including a bill for $1545 from Parrish Hospital and $203 
from Florida Hospital.  

In September 2001 and October 2001, VA received the veteran's 
applications for reimbursement of the expenses incurred as 
noted above.  VA examiners reviewed each of these episodes of 
care.  In September 2001, a VA physician noted that the 
bronchitis was not emergent, it had been reportedly ongoing 
for three days.  The physician noted the urinalysis was 
normal, further confirming the non-emergent nature of the 
situation.  No confirmation of pre-authorization was noted.  

In October 2001, a VA physician found that the infective 
otitis externa was not emergent and that VA clinic care was 
available.  Also noted was the onset of ear pain five days 
prior to the visit, suggesting a non-emergent situation 
according to the physician.  

The VA medical center (VAMC) denied payment for both 
instances of care, citing the fact that the episodes were 
non-emergent and that VA facilities were feasibly available.  
The veteran perfected an appeal with these decisions.  He has 
argued that he did not know he had to get pre-authorization, 
that he did actual get telephone authorization for the April 
2001 treatment, and that his service-connected schizophrenia 
makes dealing with VA personnel stressful.  In January 2002, 
the chief of the VA hospital in Tampa reviewed the file and 
concurred that the services rendered in June 2001 were for a 
non-emergency.  The VAMC has continued the denial, as noted 
in the January 2003 statement of the case.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).  In this case, the veteran has argued, but the 
evidence does not suggest, that prior authorization for 
private medical treatment was obtained.  The preponderance of 
the evidence is against this aspect of the claim.  Thus, the 
pertinent issue is whether he is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 C.F.R. § 17.52.  Service connection is 
presently in effect for schizophrenia evaluated at 100 
percent.  Thus, he meets this initial criterion.  

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).

Although the veteran has urged that he should be reimbursed 
for these medical episodes due to his schizophrenia, he has 
provided no persuasive evidence that there was a medical 
emergency or that VA facilities were not feasibly available.  
In fact, the medical opinion evidence, which included a 
review of the treatment records, is uncontroverted as to the 
fact that the episodes were non-emergent and could have been 
treated at VA facilities.  There is no evidence supporting 
the assertion that the veteran could not travel to VA for the 
treatment he sought.  

The Board finds the opinion of the chief of administrative 
medicine of the VA hospital in Tampa to be persuasive, 
compelling evidence against this claim.

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an "emergency" exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 38 
U.S.C.A. § 1725 (West 2002)), does define emergency services.  
See 38 C.F.R. § 17.1002(b) (2005).  Although certainly not a 
binding definition when considering reimbursement under 38 
C.F.R. § 17.120, it does provide a frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

While the veteran urges that he had emergent situations, the 
record reflects that he reported his symptoms had been 
present for several days on each of the visits in question.  
This is persuasive evidence that the situations were not 
emergent.  The Board finds that the veteran could have 
reasonably sought treatment at a VA facility.  

Thus, the Board finds that the veteran does not meet the 
criteria for reimbursement of medical expenses.  




ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on April 24, 2001, and June 6, 
2001, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


